                          Case 2:20-cv-00887-JCM-VCF Document 14
                                                              15 Filed 12/23/20
                                                                       12/28/20 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     6    Email: daniel.aquino@jacksonlewis.com

                     7    Attorneys for Defendant
                          Nevada Restaurant Services, Inc.
                     8
                     9                                 UNITED STATES DISTRICT COURT

                     10                                       DISTRICT OF NEVADA

                     11    LISA ZACCARIA,
                                                                               Case No.: 2:20-cv-00887-JCM-VCF
                     12                   Plaintiff,
                                                                               STIPULATION AND ORDER TO
                     13           vs.                                          EXTEND TIME TO FILE
                                                                               STIPULATION AND ORDER FOR
                     14    NEVADA RESTAURANT SERVICES, INC.,                   DISMISSAL
                           dba DOTTY’S, a domestic corporation,
                     15
                                          Defendants.
                     16
                     17
                                 Defendant Nevada Restaurant Services, Inc., dba Dotty’s (“Defendant”), by and through its
                     18
                          counsel of record, Jackson Lewis, P.C., and Plaintiff Lisa Zaccaria (“Plaintiff”), by and through her
                     19
                          counsel of record, Mullins & Trenchak, do hereby stipulate and request an extension of the time to
                     20
                          file the parties’ Stipulation of Dismissal and Proposed Order. The parties reached a settlement of
                     21
                          this matter on November 10, 2020 at the Early Neutral Evaluation conference before Magistrate
                     22
                          Judge Nancy J. Koppe. The parties were ordered to submit a Stipulation of Dismissal and Proposed
                     23
                          Order on or before December 28, 2020. ECF No. 13.
                     24
                                 The parties drafted and jointly executed a Settlement Agreement. Per the terms of the
                     25
                          agreement, Defendant will provide Plaintiff the consideration required under the agreement on or
                     26
                          before January 6, 2020.
                     27
                     28
Jackson Lewis P.C.
                                                                           1
    Las Vegas
                          Case 2:20-cv-00887-JCM-VCF Document 14
                                                              15 Filed 12/23/20
                                                                       12/28/20 Page 2 of 2




                     1             The parties accordingly request that the deadline to submit the Stipulation of Dismissal and

                     2    Proposed Order be extended to January 8, 2020.

                     3             Dated this 23rd day of December, 2020.

                     4     LAW OFFICE OF                                     JACKSON LEWIS P.C.
                           MULLINS & TRENCHAK
                     5
                     6     /s/ Philip J. Trenchak                            /s/ Daniel I. Aquino
                           Philip J. Trenchak, Esq., Bar No. 9924            Lisa A. McClane, Bar No. 10139
                     7     1614 S. Maryland Parkway                          Daniel I. Aquino, Bar No. 12682
                           Las Vegas, Nevada 89104                           300 S. Fourth Street, Suite 900
                     8                                                       Las Vegas, Nevada 89101
                           Attorney for Plaintiff
                     9                                                       Attorneys for Defendant

                     10
                                                                       ORDER
                     11
                                   IT IS HEREBY ORDERED that: The parties shall have up to and including January 8, 2021
                     12
                          to submit a Stipulation of Dismissal and Proposed Order.
                     13
                                              28th day of December, 2020.
                                   Dated this ____
                     14
                     15
                     16                                                         District States
                                                                                United   Court Judge/Magistrate
                                                                                                Magistrate JudgeJudge

                     17   4848-7420-7189, v. 1

                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
